The appellant was convicted in the Criminal District Court No. 2 of Dallas County for the offense of theft of property over the value of $50.00, and his punishment assessed at two years in the penitentiary.
There is no statement of facts in the record, and no notice of appeal was given in the lower court. Without proper notice of appeal, this court is without jurisdiction. Art. 827, 1925 Cow. C. P. (Art. 915, Vernon's C. C. P.); Baldwin v. State,82 Tex. Crim. 243, 199 S.W. 468; Williams v. State, 87 Tex. Crim. 180,  220 S.W. 87.
Failing to find any notice of appeal in the record, this appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.